Defendant was convicted of burglary and appeals. The evidence for the state made out a plain case of burglary and connected this defendant with such burglary as particeps criminis. There was no error in any ruling of the court upon the admission of testimony and those written refused charges stating correct propositions of law were fully covered by the court in its general charge.
The defendant has had a fair trial according to the forms of law; the jury has passed upon his guilt and found him guilty. There is no error in the record, and the judgment is affirmed.
Affirmed.